Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Covenant Transport, Inc., a Tennessee corporation Southern Refrigerated Transport, Inc., an Arkansas corporation Star Transportation, Inc., a Tennessee corporation Covenant Transport Solutions, Inc., a Nevada corporation Covenant Logistics, Inc., a Nevada corporation Covenant Asset Management, Inc., a Nevada corporation CTG Leasing Company, a Nevada corporation IQS Insurance Retention Group, Inc., a Vermont corporation Transport Enterprise Leasing, LLC, a Georgia limited liability company (1) On May 31, 2012, we acquired a 49% interest in TEL. We account for our investment in TEL using the equity method of accounting. Back to Form 10-K
